         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATHLEEN G. RAINEY,                                     )
                                                        )
                     Plaintiff,                         )
                                                        )
       -vs-                                             )        Civil Action No. 19-1197
                                                        )
ANDREW M. SAUL, 1                                      )
COMMISSIONER OF SOCIAL SECURITY,                       )
                                                       )
       Defendant.                                      )

AMBROSE, Senior District Judge

                                              OPINION

       Pending before the Court are Cross-Motions for Summary Judgment. (ECF Nos. 10 and

12). Both parties have filed Briefs in Support of their Motions. (ECF Nos. 11 and 13). After

careful consideration of the submissions of the parties, and based on my Opinion set forth below,

I am granting Plaintiff’s Motion (ECF No. 10) and denying Defendant’s Motion for Summary

Judgment. (ECF No. 12).

I. BACKGROUND

       Plaintiff brought this action for review of the final decision of the Commissioner of Social

Security denying her application for disability insurance benefits pursuant to the Social Security

Act. Administrative Law Judge (“ALJ”), Wayne Stanley, held a hearing on February 6, 2018.

(ECF No. 8-3). On July 9, 2018, the ALJ issued an unfavorable decision. (ECF No. 8-2, pp. 11-

22).

       After exhausting all administrative remedies, Plaintiff filed the instant action with this court.

The parties have filed Cross-Motions for Summary Judgment. (ECF Nos. 10 and 12). The issues

are now ripe for review.




1
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.
         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 2 of 8




II. LEGAL ANALYSIS

       A. Standard of Review

       The standard of review in social security cases is whether substantial evidence exists in

the record to support the Commissioner’s decision. Allen v. Bowen, 881 F.2d 37, 39 (3d Cir.

1989). Substantial evidence has been defined as “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate.” Ventura v. Shalala, 55 F.3d

900, 901 (3d Cir. 1995), quoting Richardson v. Perales, 402 U.S. 389, 401 (1971). Additionally,

the Commissioner’s findings of fact, if supported by substantial evidence, are conclusive. 42

U.S.C. §405(g); Dobrowolsky v. Califano, 606 F.2d 403, 406 (3d Cir. 1979). A district court

cannot conduct a de novo review of the Commissioner’s decision or re-weigh the evidence of

record. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998). Where the ALJ's findings of

fact are supported by substantial evidence, a court is bound by those findings, even if the court

would have decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). To determine whether a finding is supported by substantial evidence, however, the district

court must review the record as a whole. See, 5 U.S.C. §706.

       To be eligible for social security benefits, the plaintiff must demonstrate that he cannot

engage in substantial gainful activity because of a medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of at least 12 months. 42 U.S.C. §423(d)(1)(A); Brewster v. Heckler,

786 F.2d 581, 583 (3d Cir. 1986).

       The Commissioner has provided the ALJ with a five-step sequential analysis to use when

evaluating the disabled status of each claimant.       20 C.F.R. §404.1520(a).       The ALJ must

determine: (1) whether the claimant is currently engaged in substantial gainful activity; (2) if not,

whether the claimant has a severe impairment; (3) if the claimant has a severe impairment,

whether it meets or equals the criteria listed in 20 C.F.R., pt. 404, subpt. P., appx. 1; (4) if the



                                                 2
         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 3 of 8



impairment does not satisfy one of the impairment listings, whether the claimant’s impairments

prevent him from performing his past relevant work; and (5) if the claimant is incapable of

performing his past relevant work, whether he can perform any other work which exists in the

national economy, in light of his age, education, work experience and residual functional capacity.

20 C.F.R. §404.1520.      The claimant carries the initial burden of demonstrating by medical

evidence that he is unable to return to his previous employment (steps 1-4). Dobrowolsky, 606

F.2d at 406. Once the claimant meets this burden, the burden of proof shifts to the Commissioner

to show that the claimant can engage in alternative substantial gainful activity (step 5). Id.

       A district court, after reviewing the entire record may affirm, modify, or reverse the decision

with or without remand to the Commissioner for rehearing. Podedworny v. Harris, 745 F.2d 210,

221 (3d Cir. 1984).

       B.      Fibromyalgia

       Plaintiff’s main arguments center around the ALJ’s determination of the severity of her

fibromyalgia. (ECF No. 11, pp. 14-16). At step two of the analysis, an ALJ must determine

whether the claimant has a medically determinable impairment that is severe or a combination of

impairments that is severe. 20 C.F.R. §416.1420(a). Importantly, the mere existence of a

diagnosis or an abnormal reading does not equate to a severe impairment. Phillips v. Barnhart,

91 Fed. Appx. 775, 780 (3d Cir. March 10, 2004). The question of severity relies not on the

particular condition, but on the limitations stemming from that condition. Id. To be clear, an

impairment is not severe if it does not significantly limit the physical or mental ability to do basic

work activities and/or does not last or is not expected to last for a continuous period of at least 12

months. 20 C.F.R. §416.920(c), §416.921(a); §416.909, 42 U.S.C. §423(d). If a claimant is

found to have a severe impairment, then the ALJ proceeds to the next step. 20 C.F.R.

§416.920(a).


                                                  3
         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 4 of 8



        Fibromyalgia “is a complex medical condition characterized primarily by widespread pain

in the joints, muscles, tendons, or nearby soft tissues that has persisted for at least 3 months.”

SSR 12-2p.      There is no question that fibromyalgia, an elusive problem, poses special

circumstances in the social security arena. According to SSR 12-2p, there are two ways to

determine if a person has a medically determinable impairment of fibromyalgia: 1) The 1990

American College of Rheumatology (ACR) Criteria, and 2) The 2010 ACR Preliminary Diagnostic

Criteria. Both of these methods require a history of widespread pain and evidence that other

disorders that could cause the symptoms or signs were excluded. SSR 12-2p.

        While the ALJ found that Plaintiff had the severe impairment of lumbar degenerative disc

disease at step 2 in this case, he found Plaintiff’s fibromyalgia 2 was not severe. (ECF No. 8-2,

pp. 14). As Plaintiff points out, the ALJ gave great weight to the opinion of the State Agency

physician, Dr. Fox.    (ECF No. 8-2, p. 20).       Dr. Fox opined that Plaintiff has the medically

determinable impairment of fibromyalgia and her fibromyalgia is severe. (ECF No. 8-4, p. 5).

Yet, the ALJ did not credit this finding.

        Defendant is correct that the ALJ is not required to accept Dr. Fox’s opinion at all, much

less do so wholesale. An ALJ, however, must provide sufficient explanation of his or her final

determination to provide a reviewing court with the benefit of the factual basis underlying the

ultimate disability finding. Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). To that end, an ALJ

must set forth the reasons for crediting or discrediting relevant or pertinent medical evidence.

Burnett v. Comm’er of SS, 220 F.3d 112, 121-22 (3d Cir. 2000). “Although the ALJ ‘may properly

accept some parts of the medical evidence and reject other parts ... (s)he must consider all of the

evidence and give some reason for discounting the evidence (s)he rejects.’” See Lanza v. Astrue,



2
 The ALJ also found that Plaintiff’s carpal tunnel syndrome, depression, and anxiety were non-severe.
(ECF No. 8-2, pp. 13-16).

                                                   4
          Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 5 of 8



No. 08-301, 2009 WL 1147911, at *7 (W.D. Pa. April 28, 2009), quoting Colon v. Barnhart, 424

F.Supp.2d 805, 812 (E.D. Pa 2006). “’In the absence of such an indication, the reviewing court

cannot tell if significant probative evidence was not credited or simply ignored.’” Burnett, 220

F.3d at 121-122, quoting Cotter v. Harris, 642 F.2d 700, 705 (3d Cir. 1981). Without the same,

a reviewing court cannot make a proper determination of whether the ALJ’s decision is based on

substantial evidence. Id.

        Here, the ALJ failed to articulate why he gave great weight to the opinion of Dr. Fox, but

did not credit her finding that Plaintiff’s medically determinable impairment of fibromyalgia is

severe. They ALJ stated that “the record contains no fibromyalgia specific testing,” yet Dr. Fox

indicated that her fibromyalgia has documented trigger points. Compare ECF No. 8-2, p. 14,

with No. 8-4, p. 9. This is troubling. The failure to provide an explanation prohibits me from

conducting a proper and meaningful review.

        Typically, at step 2 when an ALJ finds at least one impairment to be severe and continues

on with the analysis, the failure to find an impairment severe is harmless because the Claimant is

not denied benefits at step two. Salles v. Commissioner of Social Sec., 229 Fed.Appx. 140, 144-

145, n. 2, 2007 WL 1827129 (3d Cir. 2007); Sheeler v. Astrue, No. 08-64J, 2009 WL 789892, 4 -

5 (W.D.Pa. March 24, 2009); Hanke v. Astrue, No. 12-2364, 2012 WL 6644201, *4 (7th Cir. Dec.

21, 2012). Rather, the ALJ proceeded beyond step 2. In so doing, an ALJ makes a residual

functional capacity (RFC) 3 determination taking into consideration all impairments, including any

impairment that is not severe. Thus, an ALJ will proceed to consider a plaintiff’s severe and non-

severe impairments in the evaluation process in determining a plaintiff’s RFC.


3
  RFC refers to the most a claimant can still do despite his limitations. 20 C.F.R. §§ 404.1545(a),
416.945(a). The assessment must be based upon all of the relevant evidence, including the medical
records, medical source opinions, and the individual’s subjective allegations and description of his own
limitations. 20 C.F.R. § 416.945(a).


                                                    5
         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 6 of 8



       In this case, the ALJ found another impairment to be severe and proceeded to the next

steps and, thus, Plaintiff was not denied benefits at step 2. (ECF No. 8-2, pp. 13-21). The error

in this case, however, is not harmless.       At step 5, despite acknowledgement that he must

consider all evidence and all symptoms, both severe and non-severe, the ALJ’s discussion of

Plaintiff’s fibromyalgia is scant. Id. (ECF No. 8-2, pp. 16-20). Id. Based on the same, I find

the ALJ unexplained inconsistency at step 2 may have infiltrated the remaining parts of the

sequential analysis and cannot be considered harmless. Therefore, I find that remand on this

basis is warranted.

          Plaintiff raises other arguments in her brief. See, ECF 11, pp. 14-16. Since I am

remanding as set forth above, these issues will be reevaluated, de novo, as well. Therefore, I

need not consider the details of the arguments it at this time. Nonetheless, I point out that the

ALJ completely discounts Plaintiff’s statements concerning the intensity, persistence and limiting

effects of her symptoms as “inconsistent with the evidence of record.” (ECF No. 8-2, p. 18).

“Due to the subjective nature of the diagnosis [in fibromyalgia cases], the credibility of a claimant’s

testimony regarding her symptoms is especially significant in the evaluation of the evidence.”

Gegrory v. Berryhill, Civ. No. 17-991, 2019 WL 643736, at *8 (Feb. 15, 2018).

       [The] cause is unknown, there is no cure, and it is poorly-understood within much
       of the medical community. The disease is diagnosed entirely on the basis of
       patients’ reports of pain and other symptoms. The American College of
       Rheumatology issued a set of agree-upon diagnostic criteria in 1990, but to date
       there are no laboratory tests to confirm the diagnosis.” Benecke v. Barnhart, 379
       F.3d 587. 590 (9th Cir. 2004). In fact, fibromyalgia patients often “manifest normal
       muscle strength and neurological reactions and have full range of motion.”
       Rogers v. Comm’er of Soc. Sec., 486 F.3d 234, 244 (6th Cir. 2007) (citing, Preston
       v. Sec. Of Health and Human Services, 854 F.2d 815, 820 (6th Cir. 1988)).

Lintz v. Astrue, Civ. No. 08-424, 2009 WL 1310646, at *7 (W.D. Pa. May 11, 2009). Therefore,

“in cases involving fibromyalgia…consideration of a plaintiff’s subjective complaints are given an

elevated importance.”     McIntire v. Colvin, 13-CV-143, 2015 WL 401007, at *41 (N.D. W.V.


                                                  6
         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 7 of 8



January 28, 2015). Furthermore, case law indicates that conservative treatment is appropriate

for fibromyalgia and surgery may not be appropriate or required. Id.; Doychak v. Colvin, Civ. No.

12-1654, 2013 WL 4766516, at *9 (W.D. Pa. Sept. 4, 2013). Particularly troubling in this case is

the ALJ’s complete rejection of her testimony due, in part, to the lack of and/or the conservative

nature of treatment. (ECF No. 8-2, pp. 18-19). Consequently, an appropriate order shall follow.




                                                7
         Case 2:19-cv-01197-DWA Document 14 Filed 10/08/20 Page 8 of 8



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KATHLEEN G. RAINEY,                                    )
                                                       )
                      Plaintiff,                       )
                                                       )
       -vs-                                            )        Civil Action No. 19-1197
                                                       )
ANDREW M. SAUL, 4                                     )
COMMISSIONER OF SOCIAL SECURITY,                      )
                                                      )
       Defendant.                                     )

AMBROSE, Senior District Judge


                                       ORDER OF COURT


       THEREFORE, this 8th day of October, 2020, it is ordered that Plaintiff’s Motion for

Summary Judgment (ECF No. 10) is granted and Defendant’s Motion for Summary Judgment

(ECF No. 12) is denied.

       It is further ordered that the decision of the Commissioner of Social Security is hereby

vacated and the case is remanded for further administrative proceedings consistent with the

foregoing opinion.



                                                      BY THE COURT:

                                                      s/ Donetta W. Ambrose
                                                      Donetta W. Ambrose
                                                      United States Senior District Judge




4
 Andrew M. Saul was sworn in as Commissioner of Social Security on June 18, 2019, replacing Acting
Commissioner, Nancy A. Berryhill.


                                                  8
